United States Court of Appeals
                        For the First Circuit


No. 18-1884

    AER ADVISORS, INC.; WILLIAM J. DEUTSCH; PETER E. DEUTSCH,

                       Plaintiffs, Appellants,

                                  v.

                  FIDELITY BROKERAGE SERVICES, LLC,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Patti B. Saris, U.S. District Judge]


                                Before

                       Thompson, Circuit Judge,
                     Souter,* Associate Justice,
                      and Lipez, Circuit Judge.


     David Graff, with whom Graff Silverstein LLP, Howard Graff,
Arent Fox LLP, Irwin B. Schwartz, Nicholas R. Cassie, and BLA
Schwartz, PC were on brief, for appellants.
     Christopher R.J. Pace, with whom Christopher M. Morrison and
Jones Day were on brief, for appellee.
     Ira D. Hammerman, Kevin M. Carroll, Securities Industry and
Financial Markets Association, Colleen P. Mahoney, James R.
Carroll, Alisha Q. Nanda, Immanuel R. Foster, Skadden, Arps, Slate,
Meagher & Flom LLP, on brief for the Securities Industry and
Financial Markets Association (SIFMA), amicus curiae in support of
affirmance.

     * Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
April 17, 2019
              THOMPSON, Circuit Judge.         William and Peter Deutsch,

father and son, together with their financial advisor, AER Advisors

("AER"), ask us to undo the district judge's decision dismissing

their       complaint    against   Fidelity     Brokerage     Services,   LLC

("Fidelity") under Fed. R. Civ. P. 12(b)(6).1          The judge had deemed

Fidelity immune from suit here based on an immunity provision in

the Bank Secrecy Act ("BSA"), 31 U.S.C. § 5318(g)(3)(A) — a

provision      that     says,   most    pertinently,   that    a   "financial

institution that makes a voluntary disclosure of any possible

violation of law or regulation to a government agency . . . shall

not be liable to any person under any law or regulation of the

United States, [or] any constitution, law, or regulation of any

State . . ., for such disclosure."             Seeing no reason to reverse

the judge's thoughtful decision, we affirm.

                            How the Case Got Here

              We draw the facts from the complaint's allegations,

which at this stage of the litigation we must accept as true and

construe in the light most favorable to plaintiffs.                See, e.g.,

Schatz v. Republican State Leadership Comm., 669 F.3d 50, 55 (1st

Cir. 2012).




        1
       For convenience, we will sometimes refer to AER, William
Deutsch, and Peter Deutsch, collectively, as "plaintiffs."


                                       - 3 -
                             Parties' Dealings

             At all times relevant to this suit, AER operated as a

registered investment advisor, serving wealthy clients nationally.

In 2009, AER joined Fidelity's Wealth Central platform, giving it

access to Fidelity's investment technologies — technologies that

AER relied on in advising its clients.       William and Peter were two

of AER's clients.     And they were and are, respectively, chairman

and chief executive officer of a billion-dollar company called

Deutsch Family Wine & Spirits.

             Starting in 2011 and continuing through part of 2012,

the   Deutsches    pursued    a   "China   Gold"   investment   strategy

introduced by AER and supported by Fidelity — a strategy that

resulted in their acquiring millions of shares of China Medical

Technologies, Inc. ("China Medical"), all in the hopes of making

a profit from an eventual management buy-out or a third-party

acquisition of that company.      In March 2012, Fidelity offered the

Deutsches the chance to participate in its "fully paid lending

program," in which they would lend Fidelity their China Medical

shares for an interest-based fee.          If they accepted Fidelity's

offer, they probably would have been able to engineer a "short

squeeze."2     But they declined, saying they had no interest in

lending stock.


      2   A "short squeeze" involves a



                                   - 4 -
          Apparently unwilling to take no for an answer, Fidelity

lent about 1.8 million of the Deutsches' China Medical shares to



     situation when prices of a stock . . . start to move up
     sharply and many traders with short positions are forced
     to buy stocks or commodities . . . to cover their
     positions and prevent losses.     This sudden surge of
     buying leads to even higher prices, further aggravating
     the losses of short sellers who have not covered their
     positions.

Tello v. Dean Witter Reynolds, Inc., 410 F.3d 1275, 1277 n.3 (11th
Cir. 2005) (quoting John Downes & Jordan Elliot Goodman, Barron's
Finance & Investment Handbook 807 (6th ed. 2003)), abrogated on
other grounds by Merck & Co. v. Reynolds, 559 U.S. 633 (2010). To
bring a little more clarity to the matter, we note that a "short
position" — mentioned in the short-squeeze definition — is a
technique used by some investors. As a leading treatise explains:

     A "short sale" is . . . any sale of a security which the
     seller does not own or any sale which is consummated by
     the delivery of a security borrowed by, or for the
     account of, the seller. Short selling can be a logical
     trading strategy for a trader who believes that the price
     of shares is likely to decline over the near-term. To
     sell short, the trader typically borrows the shares from
     a broker who obtains them either from its own reserves
     or from an external source. The trader then sells the
     borrowed shares in the open market. At this point, the
     trader has an "open short position" in the stock. At
     some point in the future, the trader "covers" the short
     position by purchasing an identical number of shares and
     returning them to the lender. [If,] as the trader hopes,
     the share price declines, the trader earns a profit equal
     to the difference between the price at which she sold
     short and the price at which she purchased the shares
     back to cover the short position (not taking into account
     fees or commissions).    Short selling can be extremely
     risky because if the stock price rises, the trader must
     cover the short position at a loss.

23A Jerry W. Markham and Thomas Lee Hazen, Broker-Dealer Operations
Sec. & Comm. Law § 9.7 (citations and some internal quotation marks
omitted) (quoting SEC v. Colonial Inv. Mgmt. LLC, 659 F. Supp. 2d
467, 470 (S.D.N.Y. 2009), aff'd, 381 F. App'x 27 (2d Cir. 2010)).


                              - 5 -
short sellers or their brokers between May and early June 2012.

Fidelity made money from these loans.                  But the Deutsches got

nothing — no notice of what Fidelity was up to, no collateral to

protect their interests, and no compensation.

             On June 11, 2012, after "a routine monthly transfer of

[China Medical] shares between the Deutsches' margin accounts,"

Fidelity's surreptitious lending triggered a recall obligation,

basically     because    Fidelity    had      loaned     more   China    Medical

securities than legally permitted (fyi, all dates in the rest of

this paragraph refer to 2012 as well). Over the next several days,

Fidelity issued recall notices for about 1.8 million shares.                    The

recalls for about 1.2 million shares failed, however, causing

Fidelity to believe a short squeeze would occur. Ultimately, China

Medical's stock price went from $4.00 per share on June 13 to

$11.80 per share on June 29.        Fidelity ended up buying roughly 1.2

million shares on the open market between June 19 and June 27.

And the Securities and Exchange Commission ("SEC") halted trading

in China Medical securities on July 29.

                              Investigations

             Sometime    around    July    5,    2012,    Fidelity      filed     a

suspicious    activity    report    ("SAR")     with    the   federal   Treasury

Department's Financial Crimes Enforcement Network, accusing the

Deutsches of manipulating China Medical's stock price.               Plaintiffs

base this allegation on an internal memo written by David Whitlock,


                                    - 6 -
an employee in Fidelity's Compliance Department, which they say

"upon information and belief . . . reflects the contents" of the

SAR.3       Whitlock's memo recommended that Fidelity's Investigations,

Evaluation and Response Department investigate the Deutsches'

China Medical-related activities because they had "the appearance

of attempting to influence a short squeeze in the stock of China

Medical."       And "a scheme to manipulate the price or availability

of stock in order to cause a short squeeze is illegal," his memo

added.

               In August 2012, the SEC kicked off an investigation of

both AER and Peter Deutsch for (in plaintiffs' words) "possible

market manipulation in the equities of China Medical."        AER, for

example, received one SEC subpoena and participated in one SEC

interview.       Peter also participated in one SEC interview.   State

securities agencies investigated AER as well.          William was not

investigated at all, apparently (he makes no allegation that he

was).       Ultimately, neither the SEC nor the state agencies pursued

enforcement actions against AER or Peter.       Still, AER had to spend


        3
       Because a major goal of the BSA is to help law enforcement
react quickly to evidence of financial chicanery, federal law
mandates that SARs be kept confidential so that the SARs' subjects
do not learn that they have come under suspicion. In fact, federal
law forbids financial institutions, government authorities, and
their respective employees from disclosing SARs or even "any
information that would reveal the[ir] existence."       31 C.F.R.
§ 1023.320(e)(1)(i); 31 U.S.C. § 5318(g)(2)(A). Indeed, federal
law makes it a federal crime to willfully disclose the existence
or contents of an SAR. See 31 U.S.C. § 5322(a).


                                   - 7 -
hundreds of thousands of dollars in defending itself and did not

"economically recover" from the ordeal.                     Peter had to spend

hundreds   of   thousands       of   dollars    too   and    suffered   emotional

distress as well.

           Proceedings in the Southern District of Florida

            Invoking diversity jurisdiction, the Deutsches and AER

later sued Fidelity in Florida's federal district court.                    Their

operative complaint contained an array of Florida-law claims,

including claims predicated on the SAR — e.g., negligent reporting

and   misrepresentation,        fraud,    and   tortious     interference    with

existing and prospective business relations.

            Fidelity eventually moved to dismiss the complaint or to

transfer the case to Massachusetts's federal district court.                 Most

pertinently     for    our    purposes,   Fidelity's        dismissal   arguments

pushed the idea that the BSA immunized it from any civil liability

for filing the SAR.          And its transfer arguments pushed the notion

that all the events leading to the suit happened in or around

Massachusetts.        Plaintiffs opposed the motion, contending among

other things that the BSA did not shield Fidelity from liability

for its "bad faith" filing of the SAR and that Florida was a

reasonably convenient forum for all concerned.

            Noting "the vast majority of the facts underpinning

[p]laintiffs' cause[s] of action did not occur in . . . Florida,"

the federal district court in Florida held that "the locus of


                                       - 8 -
operative facts in this case favors a transfer to the District of

Massachusetts."    So    that   court   transferred   the   action   to

Massachusetts under 28 U.S.C. § 1404(a) and denied Fidelity's

"other arguments and requests" as moot.4      To use some legalese,

the Florida federal court here was the "transferor court" and the

Massachusetts federal court was the "transferee court."       See Atl.

Marine Constr. Co. v. U.S. Dist. Court for W. Dist. of Tex., 571
U.S. 49, 64-65 (2013).

          Proceedings in the District of Massachusetts

          Again asserting diversity jurisdiction, plaintiffs filed

an amended complaint after the transfer, alleging Florida-law

claims for negligent reporting, interference with existing and

prospective business relations, breach of contract, breach of good

faith and fair dealing, promissory estoppel, breach of fiduciary

duty, unjust enrichment, negligence or gross negligence, deceptive

and unfair trade practices, and prima facie tort.      A common theme

in each claim was that Fidelity filed an SAR falsely accusing




     4 Section 1404(a) states that "[f]or the convenience of
parties and witnesses, in the interest of justice, a district court
may transfer any civil action to any other district or division
where it might have been brought or to any district or division to
which all parties have consented."


                                - 9 -
plaintiffs of trying to manipulate the market for China Medical

stock, which sparked the governmental investigations.

          Fidelity     responded     with   a   motion   to   dismiss    the

complaint.   First Fidelity argued that First Circuit law applied

to federal questions transferred here under § 1404(a). Then citing

Stoutt v. Banco Popular de Puerto Rico, 320 F.3d 26 (1st Cir.

2003),   Fidelity    wrote   "that    the   BSA   provides    a   financial

institution with absolute immunity from civil liability for filing

a[n] SAR."   The provision Fidelity relied on says (as we said

earlier) that a "financial institution that makes a voluntary

disclosure of any possible violation of law or regulation to a

government agency . . . shall not be liable to any person under

any law or regulation of the United States, [or] any constitution,

law, or regulation of any State . . ., for such disclosure."             See

31 U.S.C. § 5318(g)(3)(A) (emphasis added).           Keep the italicized

phrase "any possible violation of law" in mind.

          Plaintiffs     opposed     the    motion,   arguing     that   the

§ 1404(a) transfer left the applicable law unaffected. Which meant

Eleventh Circuit law, specifically Lopez v. First Union National

Bank of Florida, 129 F.3d 1186 (11th Cir. 1997), controlled and

(to quote their memo) holds "that immunity may be conferred in

this case (transferred from Florida District Court) only with

respect to a[n] SAR filing made in good faith."           And, plaintiffs

continued, because Fidelity used the SAR "as a smoke screen to


                                   - 10 -
camouflage     [its]   own   contraventions   of   law"    and   did   not

"objective[ly] identif[y] a possible violation" by plaintiffs,

Fidelity's "bad faith" filing precluded a grant of immunity under

the BSA.

             Taking up the motion, the district judge wrote that when

federal-law questions arise, "the transferee court will apply the

law of its own circuit" — a "general rule" that "applies with equal

force where a transferee court is considering a federal statutory

defense in a diversity case."         AER Advisors Inc. v. Fidelity

Brokerage Servs. LLC, 327 F. Supp. 3d 278, 284 (D. Mass. 2018).

And with that, the judge applied this Circuit's interpretation of

the BSA.   Id.

             Relying on Stoutt, the judge then wrote that the BSA

grants financial institutions "absolute immunity from suit, even

when [their] disclosures are fabricated or made with malice" — in

other words, there is no "good faith qualification to [civil]

immunity," meaning this immunity applies even to fraudulent SARs

filed by an institution to "falsely point blame at others to cover

up its own wrongdoing."       AER Advisors Inc., 327 F. Supp. 3d at

284-85 (discussing Stoutt, 320 F.3d at 30-33).            The judge also

rejected plaintiffs' theory that Fidelity's SAR could not have

stated a "possible violation of law." Id. at 285. Even if Fidelity

"'knew that there was (in reality) no violation,'" the judge

reasoned, "[b]ased on [p]laintiffs' own allegations, the SAR . . .


                                 - 11 -
'was cast' as a disclosure of a possible violation of securities

law."     Id. (quoting Stoutt, 320 F.3d at 30).   Criminal law, the

judge added, is the mechanism to deter and remedy false reports to

the government, whose agents are quite capable of "filter[ing] out

SARs reporting 'false charges' and decid[ing] not to pursue those

investigations."    Id. (quoting Stoutt, 320 F.3d at 32).       So the

judge dismissed the case under Rule 12(b)(6).     Id. at 280.

              The Parties' Principal Appellate Arguments

            Unhappy with the judge's ruling, plaintiffs appeal,

making two basic arguments (echoing their positions in the district

court).     One is that Eleventh Circuit precedent applies because

the case came to our Circuit via a transfer order from a court in

the Eleventh Circuit.      And, plaintiffs say, Eleventh Circuit

precedent holds that BSA immunity requires a good-faith filing —

a requirement not met here because Fidelity filed "an intentionally

misleading SAR . . . to cover up [its] own wrongdoing."    The second

argument is that even if First Circuit precedent applies, we (in

their words) must not read the BSA as "immuniz[ing] an institution

that filed a report disclosing an objectively impossible violation

that falsely implicated the victim of the financial institution's

own wrongdoing — leading the government to investigate the victim

rather than the perpetrator."     To let Fidelity escape scot-free

would frustrate the congressional purpose behind the BSA, which is

to help "law enforcement by incentivizing reports of violations of


                                - 12 -
law" — "not to incentivize the issuance of reports that will be of

no use to law enforcement; i.e., reported facts that could not

possibly constitute a violation of law" (quotations taken from

their brief).   And they insist that a trio of state-court opinions

support their view of how BSA immunity should work.

          Fidelity, for its part, thinks that plaintiffs are wrong

across the board (repeating what they argued below).     Courts of

appeals, Fidelity writes, regularly hold "that a district court"

must "appl[y] the law of its own Circuit to federal questions (such

as whether BSA immunity applies to Fidelity), including in cases

transferred from another Circuit."   So, Fidelity continues, Stoutt

applies and gives "a financial institution . . .      BSA immunity

even if it files a[n] SAR that is 'wholly unfounded'" (the interior

quotation is from Stoutt, 320 F.3d at 31).     On the public-policy

front, Fidelity writes that "[u]nqualified BSA immunity" is key to

the SAR regime — to create an atmosphere that encourages financial

institutions to report dishonest-looking activities without the

fear of reprisals in civil lawsuits.         And finally, Fidelity

protests that the state-court cases plaintiffs champion cannot

trump our Stoutt opinion.

                      The Standard of Review

          We review the judge's dismissal decision with fresh

eyes, knowing that she could grant Fidelity's BSA-immunity-based

dismissal motion only if, after taking the complaint's well-


                              - 13 -
pleaded facts as true and drawing every reasonable inference in

plaintiffs'     favor,   see     Schatz, 669 F.3d   at   55,   the   facts

establishing Fidelity's immunity "are clear on the face of . . .

plaintiff[s'] pleading[]," see Medina-Padilla v. U.S. Aviation

Underwriters, Inc., 815 F.3d 83, 85 (1st Cir. 2016); see also

DeGrandis v. Children's Hosp. Boston, 806 F.3d 13, 16 (1st. Cir.

2015).

                                   Our Take

                  First Circuit Law Governs this Case

            First up is plaintiffs' claim that the judge should have

applied the Eleventh Circuit's interpretation of BSA immunity in

Lopez,    not   our   interpretation   in     Stoutt.    Unfortunately    for

plaintiffs, however, we — like Fidelity — side with the district

judge on this issue.      And we spill a bit of ink to explain why.

            While we have yet to consider the subject, every Circuit

to do so has concluded that when one district court transfers a

case to another, the norm is that the transferee court applies its

own Circuit's cases on the meaning of federal law — and for a good

reason:    as Justice (then Judge) Ginsburg pithily put it, in "the

adjudication     of    federal    claims,"    federal   courts     ordinarily

"comprise a single system in which each tribunal endeavors to apply

a single body of law," and if different circuits view federal law

differently, then the Supreme Court can restore "uniformity."              In

re Korean Air Lines Disaster of Sept. 1, 1983, 829 F.2d 1171, 1175,


                                    - 14 -
1176 (D.C. Cir. 1987) (brackets and internal quotation marks

omitted), aff'd on other grounds sub nom. Chan v. Korean Air Lines,

Ltd., 490 U.S. 122 (1989).5        Notably, and as footnote 5 of our

opinion shows, even the Eleventh Circuit — the very Circuit whose

law plaintiffs say should apply — flatly rejects the notion that

a   transferee   court   must   always   use   the   transferor   Circuit's

interpretation of federal law.           See Murphy, 208 F.3d at 966



      5Cases from the Second, Fourth, Fifth, Eighth, Ninth, and
Eleventh Circuits come out the same way. See Menowitz v. Brown,
991 F.2d 36, 40 (2d Cir. 1993) (noting that "a transferee federal
court should apply its interpretations of federal law, not the
construction of federal law of the transferor circuit"); Bradley
v. United States, 161 F.3d 777, 782 n.4 (4th Cir. 1998) (explaining
that "this court cannot and does not apply the law of another
circuit simply because the case was transferred from the other
circuit"); Tel-Phonic Servs., Inc. v. TBS Int'l, Inc., 975 F.2d
1134, 1138 (5th Cir. 1992) (emphasizing that "[w]hen a case is
transferred from a district in another circuit, the precedent of
the circuit court encompassing the transferee district court
applies to the case on matters of federal law"); In re TMJ Implants
Prods. Liab. Litig., 97 F.3d 1050, 1055 (8th Cir. 1996) (agreeing
that "[w]hen analyzing questions of federal law, the transferee
court should apply the law of the circuit in which it is located");
Newton v. Thomason, 22 F.3d 1455, 1460 (9th Cir. 1994) (declaring
that "when reviewing federal claims, a transferee court in this
circuit is bound only by our circuit's precedent"); Murphy v. FDIC,
208 F.3d 959, 964, 966 (11th Cir. 2000) (holding that a "transferee
court should apply its own interpretation of federal law"). And
cases from the Seventh and Tenth Circuits reached the same
conclusion, albeit in dicta. See Eckstein v. Balcor Film Inv'rs,
8 F.3d 1121, 1126 (7th Cir. 1993) (pointing out that although
"Congress might require one federal court to apply another's
interpretation of federal law, . . . § 1404(a) does not itself do
so," and "agree[ing] with Korean Air Lines that a transferee court
normally should use its own best judgment about the meaning of
federal law when evaluating a federal claim"); Olcott v. Del. Flood
Co., 76 F.3d 1538, 1546 (10th Cir. 1996) (same). We will have
more to say about Eckstein and Olcott later.


                                  - 15 -
(concluding that in dealing with a federal common-law defense, the

transferee court correctly applied its own Circuit's law instead

of the transferor Circuit's law — the rationale being that "[s]ince

the federal courts are all interpreting the same federal law,

uniformity does not require that transferee courts defer to the

law   of   the    transferor     circuit").       Persuaded       by   their   legal

analyses, today we join those Circuits and thus conclude that First

Circuit law governs this case.

            Hold on, plaintiffs insist:           two Supreme Court opinions

— Van Dusen v. Barrack, 376 U.S. 612, 636 (1964), and Ferens v.

John Deere Co., 494 U.S. 516, 522-23 (1990) — say that a transfer

under § 1404(a) accomplishes "a change in courtrooms" only, not "a

change of law."      Which means, according to plaintiffs, the law of

the transferor Circuit — here, Eleventh Circuit law — always

follows the case.      Though artfully presented, this argument is not

a difference-maker.

            Van    Dusen   and    Ferens    say   that   if   a    federal     court

transfers a diversity case under § 1404(a), the transferee court

applies the state law that the transferor court would have applied

to any questions of state law.             See Van Dusen, 376 U.S. at 627;

Ferens, 494 U.S. at 524-25.           Van Dusen, for example, held that

"where the defendants seek transfer, the transferee district court

must be obligated to apply the state law that would have been

applied if there had been no change of venue" — in other words, a


                                     - 16 -
venue change "under § 1404(a) generally should be, with respect to

state law, but a change of courtrooms."                See 376 U.S. at 639

(emphasis added).         Van Dusen left open the question whether the

same rule "would govern if a plaintiff," rather than a defendant,

"sought transfer under § 1404(a)."              Id. at 640.    Ferens answered

that question by holding "that the transferor law should apply

regardless of who makes the § 1404(a) motion." 494 U.S. at 531.

               Van Dusen and Ferens are diversity cases.              And with

diversity cases, federalism commands that federal judges apply

state substantive law exactly as a state court would, see Erie

R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938) — a rule that aims to

accomplish two things:          prevent forum-shopping, "which had been

encouraged by a regime in which the choice of state or federal

court       might   determine   what   substantive    law   would   govern   the

litigation," S.A. Healy Co. v. Milwaukee Metro. Sewerage Dist., 60
F.3d 305, 309 (7th Cir. 1995) (Posner, C.J.); and "avoid[]" the

"inequitable administration of the laws," Hanna v. Plumer, 380
U.S. 460, 468 (1965).6           Ultimately, and importantly here, the

concern animating Erie — maintaining the dual dignity of our state

and federal systems — animates Van Dusen and Ferens too.               See Van

Dusen, 376 U.S. at 638 (explaining that in "[a]pplying" Erie's


        6
       Actually, though Erie's rule comes into play most often in
diversity cases, it also applies to state-law claims brought to
federal court via supplemental jurisdiction. See Felder v. Casey,
487 U.S. 131, 151 (1988).


                                       - 17 -
"analysis to § 1404(a)," courts "should ensure that the 'accident'

of federal diversity jurisdiction does not enable a party to

utilize a transfer to achieve a result in federal court which could

not have been achieved in the courts of the State where the action

was filed"); Ferens, 494 U.S. at 524 (stressing that "[t]he policy

that § 1404(a) should not deprive parties of state-law advantages,

although perhaps discernible in the legislative history, has its

real foundation in Erie").

           As for our situation, yes, plaintiffs filed a diversity

complaint alleging scads of state-law claims.        But as the parties

recognize, the present appeal (to borrow from plaintiffs' brief)

"devolves from a dispute surrounding the scope and application" of

a federal statutory defense —— which makes this case unlike Van

Dusen and Ferens.      And we cannot say it any clearer than now-

Justice Ginsburg did many years ago:          "[n]othing" in Van Dusen

compels one federal court to apply another's interpretation of

federal law after a case's transfer.          See Korean Air Lines, 829
F.2d at 1186. The same goes for Ferens, by the way. So plaintiffs'

Van Dusen/Ferens-based arguments go nowhere.

           Now, true, Congress sometimes tells a federal court to

apply another's interpretation of federal law — like when "Congress

. . . instruct[s] federal courts to adopt state law or federal law

of individual circuits as of a given date," which implies that

"some   aspects   of   federal   law   will   be   'geographically   non-


                                 - 18 -
uniform.'"        See 15 Charles Alan Wright et al., Federal Practice

and Procedure § 3846 (4th ed. 2018).           And in that situation, "some

courts conclude that the transferee court should apply the law

that would have been applied by the transferor court's circuit."

Id.

                Two cases plaintiffs cite to fall in that category:

Eckstein, a Seventh Circuit opinion, and Olcott, a Tenth Circuit

opinion.        See Eckstein, 8 F.3d at 1126 ("agree[ing] with Korean

Air Lines that a transferee court" should typically consider

federal questions "independently and reach[] its own decision,

without regard to the geographic location of the events giving

rise       to   the   litigation,"   but   concluding   that   §   27A   of   the

Securities Exchange Act of 1934, 15 U.S.C. § 78aa-1, "instructs us

to act differently" on a statute-of-limitations issue); Olcott, 76
F.3d at 1545-46 (same, quoting Eckstein).7 Our situation, however,

does not involve any congressional command compelling a transferee

court to apply another Circuit's understanding of federal law.                So




       7
       See generally McMasters v. United States, 260 F.3d 814, 819
(7th Cir. 2001) (emphasizing that "[o]nly where the law of the
United States is specifically intended to be geographically non-
uniform" — such as with § 27A — "should the transferee court apply
the circuit precedent of the transferor court"). But see Menowitz,
991 F.2d at 40 (holding that because "federal law (unlike state
law) is supposed to be unitary," a transferee court should use the
law of its Circuit and not the law of the transferor court when
dealing with a § 27A limitations issue).


                                      - 19 -
despite plaintiffs' best efforts, they get no help from Eckstein

and Olcott.

            Plaintiffs'    brief     also     hypes     two   district    court

opinions:     In re Fresenius Granuflo/NaturaLyte Dialysate Prods.

Liab. Litig., 76 F. Supp. 3d 294 (D. Mass. 2015), and In re Methyl

Tertiary Butyl Ether (MTBE) Prods. Liab. Litig., 241 F.R.D. 435

(S.D.N.Y. 2007).     Fresenius did not involve a § 1404(a) transfer,

however.     The issue there was what state law should apply to

plaintiffs' state-law consumer protection claim.              See 76 F. Supp.
3d at 300-05. And nothing in Fresenius suggests the district court

believed it had to apply the federal law of any Circuit other than

the First Circuit.     In MTBE, the judicial panel on multi-district

litigation transferred plaintiffs' state-tort lawsuit to a single

district    court   (the   "MDL    court")    for     consolidated   pre-trial

proceedings with other similar suits, knowing that once these

proceedings concluded, each case not terminated would return to

the original district court for trial.          See 241 F.R.D. at 437-40;

28 U.S.C. § 1407.     The MDL court held that "[i]n the context of

pre-trial issues such as motions to dismiss . . . section 1407

requires the application of the law of the transferee circuit where

the motions are being considered."           MTBE, 241 F.R.D. at 439.       But

for "issues inherently enmeshed with the trial," the MDL court

said that the law of the transferor courts should apply because

the cases would have to go back to them for any trial.                   Id. at


                                    - 20 -
440-41. That situation is nothing like the one before us. Plainly

then, neither of these non-binding district court opinions helps

plaintiffs' cause.8

           The long and the short of it is that First Circuit

caselaw   interpreting   BSA   immunity   applies   here,   not   Eleventh

Circuit caselaw.   And we trudge on.




     8 As a parting shot on this issue, plaintiffs fume that
Fidelity pulled a fast one, convincing the Florida federal court
to transfer the case (as they put it) for "the conveniences of
administering discovery and trial," but then moving to dismiss
their claims after the transfer (they make this argument under the
heading blasting the Massachusetts federal court's use of First
Circuit law). To their way of thinking, principles of judicial
estoppel precluded Fidelity from asking the transferee court to
jettison their claims, thus eliminating the need for discovery and
trial. But their argument does not hold together.

     Judicial estoppel applies "when a litigant is playing fast
and loose with the courts, and when intentional self-contradiction
is being used as a means of obtaining unfair advantage" — with
"[u]nfair advantage generally" meaning the "party . . . succeeded
previously with a position directly inconsistent with the one it
currently espouses." Franco v. Selective Ins. Co., 184 F.3d 4, 9
(1st Cir. 1999) (internal quotation marks omitted); see also Alt.
Sys. Concepts, Inc. v. Synopsys, Inc., 374 F.3d 23, 33 (1st Cir.
2004) (emphasizing that "[t]he doctrine's primary utility is to
safeguard the integrity of the courts by preventing parties from
improperly manipulating the machinery of the justice system").
Nothing approaching that scenario happened here.        Plaintiffs
suggest that Fidelity kept the BSA-immunity theory under wraps for
later use in the transferee court. Yet, on this record, that is
pure speculation — really, it is worse than that, since the record
(don't forget) shows Fidelity invoked BSA immunity in the very
same motion in which it alternatively argued for a transfer. Plus
plaintiffs cite no authority (nor can we think of any) embracing
their view that a litigant in Fidelity's shoes cannot later move
to dismiss a case after securing a § 1404(a) transfer.


                                 - 21 -
             First Circuit Law Bars Plaintiffs' Claims

           Again, plaintiffs' basic theory is that Fidelity cannot

get BSA immunity.    And that is because, according to plaintiffs,

Fidelity acted in "bad faith" by "intentionally" filing an SAR

that accused them of manipulating the market to create a short

squeeze — all the while knowing it was "objectively impossible"

for them to have done so, since Fidelity knew its own misconduct

had triggered the short squeeze.         And plaintiffs make several

arguments for why they are right and thus should get to bring their

case to trial.    But our Stoutt opinion — which involved a criminal

referral form ("CRF"), a predecessor form to the SAR — pulls the

rug out from under them.

           The defendant bank in Stoutt filed a CRF with the FBI,

accusing Palmer Stoutt of passing a check he knew he did not have

cash to cover. 320 F.3d at 28. He alleged that the bank encouraged

him to do what he did (for reasons not relevant here).    Id. at 27-

28, 32.   The bank "cast" the CRF "as the disclosure of a possible

case of bank fraud," unquestionably "a possible" federal offense.

Id. at 30.    And after the FBI investigated and arrested him, a

federal grand jury indicted him for that crime.        Id. at 28-29.

But the government dismissed the charges (for reasons not revealed

in the record).    Id. at 29.   Unwilling to let bygones be bygones,

Stoutt (as relevant here) sued the bank in federal court, alleging

only local-law torts.      See id.   As an affirmative defense, the


                                - 22 -
bank claimed immunity from all of Stoutt's local-law claims under

the BSA's "safe harbor provision," which "protects disclosures of

'any possible violation of law.'" Id. at 29, 30.9 And the district

court       later   granted   the    bank's    BSA-immunity-based          motion    for

summary judgment.        Id. at 29.

               Zeroing   in   on    the    "any    possible    violation        of   law"

phrasing, Stoutt argued on appeal that the provision implicitly

requires that "any suspicions conveyed to the authorities be held

in good faith" — a prerequisite missing there "because the Bank

knew that [he] was innocent of criminal conduct."                         Id.    But we

would have none of it.              "Conceivably," we wrote, "Stoutt could

argue that the report was not one of a possible violation, even

though so termed and colorably disclosing a possible crime, if the

Bank knew that there was (in reality) no violation."                       Id. at 30.

"But," we added, "this is a non-literal reading of the statute,

which speaks of 'any possible violation.'"                    Id.   And, we noted,

"whatever its internal beliefs" — Stoutt, again, claimed the bank

was dead certain that he was guiltless — "the Bank did by any

objective test identify a 'possible violation.'"                    Id.

               As support for our position, we drove home these points:

Congress could have easily added a good-faith requirement to the


        9
       The version of the BSA that applied in Stoutt is slightly
different from the one that applies now. See id. at 29 n.3. But
the difference does not matter, because both grant civil immunity
for a "disclosure of any possible violation of law."


                                          - 23 -
statute but did not.      Id. at 31.   Actually, such a "requirement

. . . was at one time in the proposed immunity provision" but got

pulled before passage. Id. Which makes sense, since the provision

was (according to its congressional author) "intended to provide

'the broadest possible exemption from civil liability for the

reporting of suspicious transactions.'"        Id. (quoting 139 Cong.

Rec. E57-02 (1993)).      And as far as Congress's policy concerns,

"any qualification" on the immunity created by the BSA "poses

practical   problems,"    including    that   imposing   an   "objective

reasonableness" or a "subjective good faith" requirement on a

filing would "obviously create[] a risk of second guessing" and

discourage disclosure.     Id. (emphasis added).   More, the risk that

an "unfounded" or "malicious" filing will result in "false charges"

is slight since "ordinarily the disclosures will as a practical

matter be made to the [government] authorities, who provide their

own filter as to what investigations are pursued and made public."

Id. at 32. More still, "remedies other than private damage actions

are available for wilfully false reports:       private sanctions such

as employment termination, and government penalties such as fines

and imprisonment."10     Id. (citing 18 U.S.C. §§ 1001, 1517).




     10 "Wilfully" is the British spelling of the American
"willfully." See Bryan A. Garner, Garner's Modern American Usage
864 (3d ed. 2009).


                                 - 24 -
             Given this compendium of considerations, we concluded

that   the   BSA    immunizes    financial      institutions   even    if    their

"disclosures       [are]   unfounded,       incomplete,    careless    and     even

malicious," just so long as they identify "a possible violation"

of law — something the bank had done there. See id. at 32 (internal

quotation marks omitted).             And in doing so, we rejected the

Eleventh Circuit's view in Lopez, 129 F.3d at 1192-93 — the very

opinion our plaintiffs urge us to follow — that immunity applies

only when "a financial institution ha[s] a good faith suspicion

that a law or regulation may have been violated."                  Instead, we

accepted the Second Circuit's position in Lee v. Bankers Trust

Company, 166 F.3d 540, 544 (2d Cir. 1999), that the "plain language

of the safe harbor provision describes an unqualified privilege,

never mentioning good faith or any suggestive analogue thereof."

See Stoutt, 320 F.3d at 30 (siding with the Second Circuit over

the Eleventh Circuit).

             Now    back   to   our   case.     Calling    Fidelity's    conduct

"deceptive,"       "fraudulent,"      and   "misleading"   —   words    they   use

because Fidelity submitted the SAR to conceal its own crime —

plaintiffs' brief argues at length that financial institutions

cannot get BSA immunity if they acted in "bad faith."                   Which is

simply another way of saying financial institutions can get BSA

immunity only if they acted in "good faith."                But that argument

goes poof, given how it is just like the one we shot down in


                                       - 25 -
Stoutt.    See 320 F.3d at 30-32.

            Ditto for plaintiffs' contention that BSA immunity does

not apply if the SAR accuses someone of an "objectively impossible"

violation of law — "objectively impossible," the argument goes,

because Fidelity caused the illegal short squeeze, not them.                     But,

to repeat, Stoutt expressly refused to limit BSA immunity by

splicing    an    "objective      reasonableness"        requirement      into    the

statute.     See    id.    at    31.      Anyway,   if   an    SAR    discloses    an

"objectively impossible" violation of law — plaintiffs offer the

hypothetical example of an SAR accusing the Deutsch family of

"kill[ing] Abraham Lincoln in 2012" — we doubt the government would

investigate or prosecute such an accusation.                    Stoutt also said

with crystalline clarity that this immunity applies even if a

financial institution files an SAR that is "wholly unfounded."

Id.   And we think that phrase is broad enough to encompass a

situation where the SAR claims an "impossible" or "objectively

impossible" violation of law.

            Stoutt similarly precludes plaintiffs' argument "that an

intentionally misleading SAR" prevents Fidelity from getting BSA

immunity.        After    all,   Stoutt    firmly   ruled      that   a   financial

institution receives BSA immunity for SAR disclosures even for

"malicious" or "wilfully false" disclosures.                  Id. at 31-33.

            And plaintiffs' argument about congressional policy is

hardly a difference-maker either.               That is so because Stoutt


                                       - 26 -
factored Congress's policy concerns into its decisional mix and

reached a result that cuts against the very one plaintiffs push

for here.

              Having said all this, however, we think it equally

important to reemphasize something Stoutt emphasized.               Which is

that even though private actions are off the table, financial

institutions that file malicious or intentionally false SARs are

hardly untouchable. Among other things, and as Stoutt was at pains

to explain, the federal government can go after them, with fines

and prison time where appropriate.           Id. at 32.

              Undaunted by Stoutt, plaintiffs still believe they hold

a winning hand, thanks to three state-court opinions that withheld

BSA immunity from an SAR filer that twisted the truth in its

report, just like Fidelity did by not disclosing that it — and not

the Deutsches — had illegally manipulated the market.              The three

cases are Bank of Eureka Springs v. Evans, 109 S.W.3d 672 (Ark.

2003), Digby v. Tex. Bank, 943 S.W.2d 914 (Tex. App. 1997), and

Walls v. First State Bank of Miami, 900 S.W.2d 117 (Tex. App.

1995). The difficulty for plaintiffs is that a prior panel opinion

like Stoutt remains binding on us until (a) the Supreme Court or

the   First    Circuit   sitting    en   banc   judicially    overrules   it;

(b) Congress      statutorily      overrules    it;   or,    in   exceedingly

infrequent situations, (c) non-binding but compelling caselaw

convinces us to abandon it.         See, e.g., United States v. Walker-


                                    - 27 -
Couvertier, 860 F.3d 1, 8 (1st Cir. 2017), cert. denied sub nom.

Lugo-Diaz v. United States, 138 S. Ct. 1303 (2018), and cert.

denied, 138 S. Ct. 1339 (2018).     Exceptions (a) and (b) do not

apply here.   As for exception (c), Digby and Walls predate Stoutt

and so lacked the benefit of Stoutt's reasoning. And Evans misread

Stoutt as requiring an objective basis for an SAR filing, see 109
S.W.3d at 680, when Stoutt rejected such a requirement, see 320
F.3d at 31-32.    Evans also provoked a spirited dissent, which

scolded the majority for "substitut[ing]" its "interpretation of

a federal statute for that announced by the great majority of

federal courts interpreting that same statute."   See 109 S.W.3d at

686-87 (Thornton, J., dissenting) (emphasis added).   All of which

is to say that we must — and do — follow Stoutt.11

                            Final Words

          Having worked our way through the issues, we affirm the

judgment entered below.12   Each party shall bear its own costs on


     11 As a last gasp, plaintiffs suggest that because Stoutt
decided the BSA-immunity issue on summary judgment after
discovery, our judge acted "unprecedented[ly]" by kicking out
their claims on a motion to dismiss.     The easy answer to this
contention is that the Second Circuit in Lee resolved a BSA-
immunity issue in the context of a motion to dismiss. See 166
F.3d at 543. And we embraced Lee in Stoutt. See 320 F.3d at 30.
Which means plaintiffs' suggestion does not change the outcome of
this case.
     12One last matter. Fidelity also argues that we can affirm
on an alternative ground — namely, that federal law bars it "from
disclosing even whether a[n] SAR was filed, let alone its
contents"; so "[p]laintiffs can never prove that [it] filed an
inaccurate SAR"; and thus it "cannot be forced to defend against


                              - 28 -
appeal.




[their] claims while, at the same time, being prohibited from using
key exculpatory evidence."     But given our holding, we do not
address that argument.


                              - 29 -